—Per Curiam.
Effective March 6, 2000, this Court reciprocally suspended respondent for a period of three months (272 AD2d 678). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order of suspension and has submitted the required satisfactory proof of his reinstatement to practice in New Jersey. Petitioner, the Committee on Professional Standards, does not oppose the application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately (see, e.g., Matter of Chulak, 251 AD2d 744, reinstated 255 AD2d 761).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.